DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the submission filed 4/2/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 4 of the Office Action dated 11/9/2020 are respectfully withdrawn.
     The amendments to Claims 1, 6, 10-12, 15 in the submission filed 4/2/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 6 of the Office Action dated 11/9/2020 are respectfully withdrawn.  Further, the 35 U.S.C. 112(b) rejections in Section 8 of the Office Action dated 11/9/2020 are respectfully withdrawn.

Response to Arguments
     The Applicant’s arguments, see in particular Pages 10-11 of the submission, filed 4/2/2021, with respect to the rejections in Section 11 of the Office Action dated 11/9/2020, have been fully considered and are persuasive.  The rejections in Section 11 of the Office Action dated 11/9/2020 have been withdrawn. 

Allowable Subject Matter
     Claims 1-18 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a relay optical system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a dispersion and a partial dispersion ratio differ for the first lens and the third lens, in a rectangular coordinate system in which a horizontal axis is set to be vdLA and a vertical axis is set to be θgFLA, when a straight line expressed by θgFLA = α x vdLA + βLA is set, where α = -0.00163, θgFLA and vdLA of a medium of the first lens are included in an area determined by the following conditional expression (1) and conditional expression (2), and the following conditional expression (3) is satisfied: 0.67 ≤ βLA (1), vdLA < 50 (2), -1.4 < mg < -0.6 (3), where, θgFLA denotes a partial dispersion ratio (ngLA - nFLA) / (nFLA - nCLA) of the medium of the first lens, vdLA denotes Abbe number (ndLA -1) / (nFLA - nCLA) for the medium of the first lens, ndLA, nCLA, nFLA, and ngLA are refractive indices of the medium of the first lens for a d-line, a C-line, an F-line, and a g-line respectively, and mg denotes a magnification of the relay optical system.  Claims 2-18 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/9/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872